Citation Nr: 1219684	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from December 1945 to March 1948 and from August 1950 to April 1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for right ankle arthritis.

The Veteran was provided with a Travel Board hearing at the RO in July 2009; however, in October 2009, the Board informed the Veteran that it was unable to produce a written transcript of the proceeding and offered the Veteran a second opportunity for a hearing.  The Veteran elected to have a second Travel Board hearing at the RO.  In April 2010, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board; a copy of the transcript has been associated with the record.  The Veteran was notified that the Veterans Law Judge who conducted his April 2010 hearing was no longer employed by the Board in an April 2012 letter.  He was offered the opportunity to have a new hearing, but he did not respond to the letter with an indication that such a new hearing was desired.  Thus, the Board will decide the claim based upon the evidence of record without additional hearing testimony.

In June 2010, the Board remanded the claim for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right ankle arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied service connection for right ankle arthritis.

2.  Additional evidence associated with the claims file since the June 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right ankle arthritis and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for entitlement to service connection for right ankle arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim for service connection and the determination that remand is required for the claim on appeal, no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's original claim for service connection for arthritis was received in July 1952.  His claim for arthritis of the ankles was denied in a September 1952 rating decision because arthritis was not found on VA examination in September 1952.  He attempted to reopen his claim for service connection for right ankle arthritis in January 1971.  His claim was denied in an April 1972 rating decision because arthritis of the ankles was not found on VA examination in September 1952.

In July 1999, the Veteran stated that he was rated 10 percent service-connected for a right ankle and foot injury and claimed that his condition had worsened.  He was notified in October 1999 by the RO that he was not service-connected for a right ankle disability, but could submit evidence to reopen the claim.

Service connection for right ankle arthritis was denied in a June 2000 rating decision, among other claimed disabilities.  The RO explained that service connection for right ankle arthritis was denied for several reasons.  First, although arthritis was diagnosed during military service, there was no evidence that it was diagnosed by x-ray.  Second, an x-ray dated in September 1952 six months after discharge indicated that the Veteran did not have arthritis.  Third, the military determined that the diagnosed arthritis in service existed prior to service, and even if the diagnosis in service was proper, there was no evidence of aggravation in service.  Finally, the Veteran was afforded VA joints and feet examinations, and both examiners concluded that current right ankle arthritis was more likely than not related to a 1951 injury.  However, the RO noted that there was no objective medical evidence of a 1951 injury, and the opinions were based solely on a history by the Veteran, which was not supported by the medical evidence of record.  The Veteran did not respond or appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Evidence of record at the time of the last final decision in June 2000 included service treatment records and military separation records; VA examination reports dated in September 1952, October 1965, and April 2000; a statement from a private podiatrist dated in July 1965; treatment records dated from December 1966 to August 1967 from the Albany VA Hospital; two "buddy statements" dated in June 1971; a bill from a private podiatrist for service provided between May and July 1970; VA treatment records dated from January 1971 to January 2000 from the West Haven VA Medical Center; and statements from the Veteran and his representative.

The Veteran filed a request to reopen his claim for service connection for right ankle arthritis in July 2007.

This appeal arises from the RO's January 2008 decision that denied reopening the claim for service connection for right ankle arthritis.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the June 2000 RO decision includes treatment records from the Albany VA medical center dated from December 1966 to September 1967; a January 1971 application for outpatient treatment at the West Haven VA Hospital; treatment records from the West Haven VA Medical Center dated from January 1971 to July 2011; a VA statement of patient's treatment dated in May 1987; private treatment records from Norwalk Hospital dated from April 1993 to October 2000; a copy of an Army regulation sent to the Veteran in October 1999; a May 2006 VA examination report pertaining to plantar warts; a copy of a letter to the Veteran dated in August 2009 from the State of Connecticut Military Department enclosing military records, including an induction report of medical history dated in August 1950 and a National Guard separation document dated in August 1953; congressional correspondence; requests to and responses from the National Personnel Records Center (NPRC) between November 2010 and October 2011 regarding a search for additional service treatment records; a development note dated in November 2011 describing attempts to obtain additional service treatment records and concluding that further attempts to obtain them would be futile; and statements and testimony from the Veteran and his representative.

Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, some of the evidence is material.  At the time of the prior denial, evidence of record did not include objective medical evidence of a 1951 right ankle injury.  

The new evidence includes three addenda by a VA podiatrist dated in August 2002, which amended VA podiatry records by other podiatrists dated in September 1999, on January 24, 2000, and on January 31, 2000.  In the September 1999 podiatry note, the Veteran reported a history of posttraumatic arthritis of his right ankle for the past 20 years.  In the January 24, 2000 podiatry note, the Veteran stated that he had ankle and foot trauma/fracture approximately 20 years ago and that he had continued right ankle pain since that time.  The first two August 2002 addenda indicate that the podiatrist was requested to review and amend the Veteran's medical record to verify that his injury occurred 50 years ago and not 20 years ago as stated.  The podiatrist indicated that the Veteran was correct that the record should state "50 years" and not 20.    

In other words, a podiatrist has stated that the Veteran experienced a right ankle trauma or fracture in 1949 or 1950.  The Veteran was serving on active duty in the Army beginning in August 1950.  As the August 2002 addenda evidence is presumed credible solely for the purpose of reopening the claim, such evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted, and the claim must be reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for right ankle arthritis is reopened and to this extent only the appeal is allowed.



REMAND

Reopening the claim for service connection for right ankle arthritis does not end the inquiry.  Rather, the claim must be considered on the merits.  However, the Board concludes that additional development is required with respect to the right ankle arthritis claim before further appellate action can be taken.  

In an enlistment examination report dated in December 1945, the spine and extremities, including bones and joints, muscles, tendons, deformity, old fractures, flat feet, etc.) were reported as normal.  A corresponding medical history report indicated that the Veteran was examined by Navy doctors at the recruiting station, and no defects were noted.  In an August 1950 induction report of medical history, the Veteran denied a history of arthritis; bone, joint, or other deformity; or lameness.  He also denied any accidents or injuries.  He received treatment for and excision of plantar warts and calluses between October 1950 and October 1951, including at the U.S. Army Hospital at Camp Pickett, Virginia, but these records did not refer to any ankle complaints or injuries.

In a discharge examination report dated in April 1952, clinical evaluation of the lower extremities was reported as normal.  However, a note indicated that arthritis of the ankles was diagnosed at the Ortho Clinic, but that the condition was not in the line of duty and existed prior to service.  A summary of defects indicated that arthritis of the ankles was disqualifying, and the Veteran was not qualified for duty due to the arthritis.

The Veteran's original claim for service connection was received in July 1952.  He described the nature of his diseases or injuries as "arthritis: 1-51: legs swelling, etc." and "foot condition 1951."  He indicated that he received outpatient treatment at the base hospital between 1951 and 1952 for arthritis and a foot condition.

During a September 1952 VA examination, the Veteran stated that he sprained his right ankle in 1944, but it did not bother him until he entered service in 1950.  He believed that marching affected his ankle.  He reported that now his left ankle also bothered him, and whenever he is on his feet any long length of time, his ankles and legs ache.  On examination of the ankles and feet, there was no swelling, no tenderness, no loss of motion, no deformity, no pes planus, no hallux valgus, no callosities, and no plantar warts seen or palpable.  The diagnosis was arthritis of ankles not found, no swelling of legs, and no evidence of plantar warts.  Radiographic examination of the right and left ankles revealed no bony pathology, no definite evidence of osteoarthritis noted, no typical changes of advanced osteoarthritis observed.  The impression was right and left ankle negative for definite bony pathology.

An October 1952 rating decision acknowledged that service records noted arthritis at discharge, but denied the claim for service connection because arthritis of the ankles was not shown and x-rays were negative on VA examination in September 1952.

Reported objective findings on VA examination of the feet in October 1965 included no loss of motion of the tarsal or ankle joints.  An x-ray examination of the feet showed no definite evidence of any gross osseous or joint abnormalities.

In a March 1967 substantive appeal for a pes planus claim, the Veteran asserted that continued marching and field training during service caused chipped bones and arthritis in the joints of his right ankle.

A VA hospital summary showed that the Veteran was hospitalized from December 1966 to May 1967.  He reported that his present illness started in September 1966 when he began to have symptoms that simulated a progressive arthritis of many joints.  The diagnosis was systemic lupus erythematosis.  Musculoskeletal examination revealed swelling in the joints of both hands.  There were no other joint abnormalities on examination.

The Veteran complained of lateral right ankle pain in an April 1971 VA podiatry note.  In an April 1971 hospital summary from right finger surgery, other diagnoses included status post old chip fracture, medial malleolus, right ankle, no apparent present disability.

In an August 1978 treatment note, the Veteran complained about calluses on both feet.  An x-ray of the right ankle and foot indicated there was no degenerative change.  The impression was metatarsalgia.  In a December 1978 podiatry note, he complained of pain in his right leg from his groin to ankle and claimed to have injured his leg in service.

During a VA hospitalization in July and August 1981 for foot surgery, the Veteran reported a history of right ankle sprains.  He underwent surgery involving his right foot and excision of porokeratosis on his left foot in February 1985.  In a March 1985 VA podiatry note, he complained of right lateral ankle pain and sub malleolus for many years secondary to a World War II injury with cramps of the posterior muscle groups.  On examination, there was tenderness on palpation of the lateral ankle ligaments and subtalar joint area, but there was no evidence of excessive edema.  The assessment included possible subtalar joint injury, rule out loose body right.  In an April 1985 podiatry note, the podiatrist indicated that tomograms of the subtalar joint area showed some arthritic changes to the posterior aspect of the talar dome, the subtalar joint looked unarthritic, and there was no evidence of recent fracture.

A May 1987 VA statement of patient's treatment recommended some physical limitations due to subtalar joint arthritis.

The Veteran attempted to reopen the claim for a right ankle disability in July 1999.  In a July 1999 podiatry note, he complained of a painful right heel.  He also reported that he had ankle and foot trauma or fracture approximately 20 years ago.  In a September 1999 podiatry note with another podiatrist, he reported a history of posttraumatic arthritis of the right ankle for 20 years.  The assessment included posttraumatic subtalar joint arthritis right.  He described the same history to a third podiatrist ten days later in September 1999.  In a January 2000 podiatry note with a fourth podiatrist, the Veteran again described ankle and foot trauma or fracture approximately 20 years ago and stated that he had continued right ankle pain since then, especially on the lateral side.  The podiatrist planned to order x-rays of the feet for subtalar views and of the right ankle.  In a podiatry note one week later with a fifth podiatrist, the Veteran's subjective complaint was ankle and foot trauma or fracture 50 years ago with continued pain to the right ankle since then, especially on the lateral side.  He stated that he walks a mile a day with minimal discomfort.  An x-ray of the lateral foot and ankle noted subchondral sclerosis at ankle joint with asymmetric joint space.  The assessment was degenerative joint disease of the right ankle and subtalar joints.  

During an April 2000 VA joints examination, the Veteran stated that he twisted his right ankle while doing physical training in the military, was examined by the medics, and was treated for an ankle sprain.  He reported that since then, he has had repeated history of sprains to the right ankle.  The examiner reviewed a January 2000 right ankle and foot x-ray, which showed no evidence of acute fracture; no osseous, soft tissue, or joint pathology; but showed an old avulsion injury just inferior to the medial malleolus.  The examiner indicated that no other medical records were reviewed.  The impression included status post right recurrent ankle sprains and old avulsion injury of the right medial malleolus by x-ray.  The examiner opined that the clinical condition of the right ankle at present was directly related to the ankle injury in the service in terms of etiology and symptomatology.

During an April 2000 VA feet examination, the Veteran stated that in 1951 he fell and sprained his right ankle and later developed pain in the right foot.  The diagnosis included posttraumatic arthritis of the right ankle and subtalar joint.  The examiner opined that the diagnosis and pain were more than likely due to the 1951 injury, adding that a January 2000 podiatry note stated subchondral sclerosis at the right ankle joint with an asymmetric joint space.

The claim was denied again in a June 2000 rating decision because there was no evidence that arthritis in service was diagnosed by x-ray; because there was no evidence of arthritis on VA examination in September 1952, including on x-ray; because even if the diagnosis of arthritis, which the military determined existed prior to service, was proper, there was no evidence of aggravation in service; and because there was no objective medical evidence of a 1951 injury.  The RO pointed out that although the VA examiner concluded that the right ankle arthritis was more likely than not related to a 1951 injury, the opinion was based solely on a history provided by the Veteran that was not supported by the medical evidence of record.

In August 2002, a VA podiatrist amended podiatry notes authored by three other podiatrists.  In the first two addenda, the August 2002 podiatrist indicated that he had been requested to review and amend the Veteran's medical record [dated in September 1999 and January 2000] to verify that his injury occurred 50 years ago and not 20 years ago as stated above.  He declared that the Veteran is correct that the records should state "50 years" and not 20.  In the third addendum, the podiatrist indicated that he had been asked to review the Veteran's later January 2000 treatment record pertaining to the statement that he "walks a mile a day with minimal discomfort."  The Veteran stated that this was incorrectly reported.  The podiatrist indicated he could not find evidence in the record that this is not true; however, he tended to believe the Veteran as he has experienced significant discomfort on ambulation.

In correspondence received in April 2010, the Veteran stated that he dislocated his right ankle during training in 1951, but it was treated as a sprain and arthritis developed as a result.  He also believed that his claimed ankle disability was due to hand-down issued combat boots.

The Appeals Management Center attempted to locate any record of an in-service right ankle injury as directed by the June 2010 remand, but was unable to locate any such record.  

In summary, there is some indication that the Veteran experienced a sprained ankle prior to service.  In addition, there are lay contentions that he injured his right ankle during service and a diagnosis of arthritis during his second period of service but no x-ray evidence confirming the diagnosis.  Post service x-rays in September 1952, October 1965, August 1978 showed no bony pathology, no joint pathology, and no degenerative change, respectively.  In a March 1967 statement, the Veteran asserted that he had chipped bones and arthritis in the right ankle, and in an April 1971 treatment report for lupus, a history of status post old chip fracture, medial malleolus, right ankle was noted but there was no apparent present disability.  The first post-service objective medical evidence of a right ankle disability including arthritic changes were noted in an April 1985 report, approximately 33 years after separation from service.  While favorable opinions were provided on April 2000 VA examinations, those opinions did not address the normal x-ray findings during the years following service.  In light of the above, the Board finds that a VA medical opinion is needed as to the likelihood that current right ankle arthritis is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should be requested from the West Haven VA Medical Center (VAMC) dated from July 2011 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should request relevant VA treatment records from the West Haven VA Medical Center dated since July 2011.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran and his representative should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination by a physician to determine the current nature of the Veteran's right ankle disability and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following a thorough review of the claims folder and examination of the Veteran, the physician is asked to respond to the following:

(a) Based on the evidence and sound medical principles, did the Veteran undebatably have a preexisting right ankle disability prior to entering either period of service (December 1945 to March 1948 and August 1950 to April 1952)?  If so, did the underlying right ankle disability permanently worsen in severity during service (aggravated)?  Please provide the medical reasoning for your opinion.  
(b) If there was a permanent worsening in the severity of an underlying right ankle disability during service, the examiner should provide an opinion as to whether that permanent worsening in severity was undebatably due to the natural progress of the disorder.  Please provide the medical reasoning for your opinion. 
(c) If any right ankle disability did not pre-exist service or if it is found by the examiner to pre-existed service but was permanently worsened beyond normal progression by service, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle disability, to include arthritis, is related to active military service.  Please provide the medical reasoning for your opinion, to include the significance, if any, of post service x-rays in September 1952, October 1965, August 1978 showing no bony pathology, no joint pathology, and no degenerative change, respectively. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


